Citation Nr: 0013692	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
bilateral arm fractures, to include arthritis of the arms.  

3.  Entitlement to service connection for arthritis of both 
hands.   

4.  Entitlement to service connection for a dermatologic 
condition, to include hair loss.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for vision impairment.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   

The Board notes that in the appellant's May 1995 substantive 
appeal, the appellant did not respond to the question of 
whether she wished to appear personally at a hearing before a 
member of the Board.  As indicated on the substantive appeal, 
by not answering the above question, it will be assumed that 
the appellant does not want a personal hearing before the 
Board.

In a January 2000 decision, the RO denied the appellant's 
claim of entitlement to service connection for a heart 
condition.  There is no indication from the information of 
record that the appellant filed a Notice of Disagreement 
(NOD).  Accordingly, this issue is not before the Board for 
appellate consideration.

The issue of entitlement to service connection for a mental 
disorder will be addressed in the remand potion of this 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.  

2.  There is no competent medical evidence of a current 
diagnosis of any residuals of bilateral arm fractures, to 
include arthritis of the arms.  

3.  There is no competent medical evidence of a current 
diagnosis of arthritis of both hands.  

4.  There is no competent medical evidence of a nexus between 
any current dermatologic condition and the appellant's period 
of active service; there is no competent medical evidence of 
any current hair loss.  

5.  There is no competent medical evidence of a nexus between 
any current right knee disability and the appellant's period 
of active service.  

6.  Impaired vision, that is, refractive error of the eye, is 
not recognized as a disability under the law for VA 
compensation purposes.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  

2.  The appellant's claim for service connection for the 
residuals of bilateral arm fractures, to include arthritis of 
the arms, is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

3.  The appellant's claim for service connection for 
arthritis of both hands is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

4.  The appellant's claim for service connection for a 
dermatologic condition, to include hair loss, is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

5.  The appellant's claim for service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

6.  The claim for service connection for impaired vision is 
denied for failure to state a claim upon which relief may be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(c), 4.9 (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD, a dermatologic condition, to include hair loss, 
bilateral arm fractures, to include arthritis of the arms, 
arthritis of both hands, and/or vision impairment.  The 
records show that in January 1983, the appellant was treated 
after complaining of a painful left wrist.  At that time, the 
physical examination of the appellant's left hand showed that 
there was 2+ edema and pain over the left second and third 
metacarpal phalangeal joints.  The assessment was of a 
sprain.  The records also reflect that in May 1983, the 
appellant was treated after complaining of left hand pain and 
of pain in her right little finger.  The physical examination 
showed that the appellant's left hand was swollen and tender, 
with a full range of motion.  The appellant's right little 
finger was tender, with a full range of motion.  The examiner 
noted that there were no dislocations or fractures in the 
appellant's left hand or in her right little finger.  
According to the records, in June 1983, an x-ray of the 
appellant's left little finger was interpreted as showing no 
abnormalities, with no evidence of any fractures.  The 
records further show that in June 1985, the appellant was 
treated after complaining of soreness in both of her knees.  
Following a physical examination, she was diagnosed with 
bilateral knee bruises.  

The appellant's separation examination, dated in May 1984, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if she currently had 
depression or excessive worry, nervous trouble of any sort, 
arthritis, rheumatism, or bursitis, a "trick" or locked 
knee, and/or eye trouble, she responded "yes."  In response 
to the question as to whether she had ever had or if she 
currently had any swollen or painful joints, skin diseases, 
broken bones, bone, joint, or other deformity, and/or loss of 
finger or toe, she answered "no."  The examining physician 
stated that according to the appellant, her knee jumped out 
of place.  The appellant denied any history of a knee injury.  
The examiner also noted that according to the appellant, her 
only current medical problem was "cramps," and that she 
could not elaborate on the remainder of her problems.  The 
appellant was clinically evaluated as normal for psychiatric 
purposes.  The appellant's eyes, pupils, upper extremities, 
lower extremities, and skin were all clinically evaluated as 
normal.  In addition, the appellant's distant and near vision 
were both 20/20 in both eyes.

A Hospital Summary from the VA Medical Center (VAMC) in San 
Antonio shows that the appellant was hospitalized from July 
16, 1994 to August 5, 1994.  The Summary reflects that upon 
hospitalization, the appellant stated that she was depressed 
and had decreased sleep, appetite, energy, and concentration.  
She indicated that her problems started approximately one 
year ago after her father's death and she had to subsequently 
quit her job and take care of her mother and sister.  
According to the appellant, she was also arrested in May 1994 
for assault with a deadly weapon and possession of cocaine.  
The appellant denied the above allegations, and she noted 
that she was very angry with the police because of the false 
allegations and because they did not believe her when she 
informed them that her husband abused her.  The appellant had 
a history of alcohol abuse and a history of cocaine and 
marijuana use over the last few months.  In regards to her 
general health, the appellant stated that on occasion, she 
suffered from blurry and double vision.  She complained of 
right knee pain and numbness in her left middle finger.  

Upon physical examination, the appellant's visual acuity was 
20/20 bilaterally.  In regards to her extremities, the 
appellant had decreased range of motion and strength in the 
left shoulder.  Range of motion and strength in the right 
arm, left wrist, and left hand was normal.  There was 
decreased range of motion in the right knee, and there was 
effusion of the right knee, with no cyanosis, clubbing, or 
edema.  X-rays of the appellant's right knee and digits were 
negative.  Upon mental status evaluation, the appellant's 
mood was mildly depressed and her affect was appropriate.  
The appellant's thoughts were coherent, logical, and goal 
directed, with slight tangentiality and circumstantiality.  
The appellant's judgment and insight were poor, and she was 
not suicidal or homicidal.  While the appellant was 
hospitalized, she complained that the staff was being rude to 
her and mistreating her.  Upon discharge, the appellant was 
diagnosed with the following: (Axis I) psychosis, not 
otherwise specified, rule out organic cause, rule out 
delusional disorder, (Axis II) paranoid and antisocial 
traits, (Axis IV) moderate, and (Axis V) global assessment of 
functioning (GAF) score of 70 upon discharge and 60 upon 
admission.  

A correspondence, dated in September 1994, from the 
Department of the Air Force, 55th Medical Group, at the 
Offutt Air Force Base in Nebraska shows that at that time, 
the Department indicated that a search of their medical files 
revealed that no records pertaining to treatment for the 
appellant were available at their facility. 

A psychiatric report from the Texas Rehabilitation 
Commission, dated in December 1994, shows that at that time, 
the appellant underwent a psychiatric evaluation which was 
conducted by R.D.P., M.D., Ph.D.  At that time, the 
appellant's chief complaint was that she had "killed some 
brain cells with drug and alcohol at a young age."  Dr. P. 
stated that in June 1994, the appellant was admitted to the 
San Antonio State Hospital under protective custody after 
shooting a gun inside her house in an attempt to shoot her 
husband, whom she thought was participating in bizarre sexual 
practices.  Dr. P. noted that the appellant had a history of 
abusing cocaine, marijuana, and crack cocaine.  Upon mental 
status evaluation, the appellant's motor activity was 
increased and her agitation was highly increased.  The 
appellant's speech was normal in amount and rate, and she was 
oriented to time, place, and person.  The appellant showed an 
inability to concentrate and her flow of thought showed 
perseveration, loose association, homicidal thoughts, which 
were without plans, and thoughts of running away.  She denied 
any illusions, hallucinations, and delusions.  The appellant 
was diagnosed with the following: (Axis I) schizoaffective 
disorder, (Axis II) mixed drug abuse, including marijuana, 
cocaine, and crack, mixed personality disorder, with anti-
social and dependent personality disorder, (Axis IV) severe 
stress since the appellant had a very poor social structure, 
and (Axis V) GAF score of 20 and prior GAF score of 30.  Dr. 
P. noted that the appellant's prognosis was extremely guarded 
and that she had a serious mental illness.  

In the appellant's March 1995 Notice of Disagreement, the 
appellant stated that on one occasion during service, she was 
on guard duty when another "female" pulled a knife on her 
because she did not want to perform guard duty.  The 
appellant indicated that there was a scuffle over the knife.  
She noted that following the fight, she could not sleep and 
that subsequently, she developed PTSD.  

In May 1995, the RO received VA outpatient treatment records, 
from August 1984 to September 1991.  The records show that in 
September 1984, the appellant was treated after complaining 
of a left eye irritation.  At that time, the appellant's 
vision was 20/20 in her right eye and 20/20 in her left eye.  
The records reflect that in October 1984, the appellant was 
treated after complaining that she had recently injured her 
right leg.  At that time, she stated that she had fallen 
while attempting to break up a fight.  An x-ray of the 
appellant's right knee was interpreted as showing no 
significant abnormalities.  The diagnosis was of a sprained 
right knee.  According to the records, in February 1985, the 
appellant was treated after complaining of a pruritic rash.  
At that time, she was diagnosed with dry skin.  The records 
show that in May 1987, the appellant was treated after 
complaining that she had recently suffered a left arm trauma.  
At that time, the physical examination showed that there was 
tenderness at the dorsal elbow.  The appellant's hands and 
fingers were "ok."  The diagnosis was of a sprain/contusion 
of the left elbow.  

The VA outpatient treatment records reflect that in September 
1988, the appellant was treated after complaining of a 
laceration to her third digit of her right hand.  At that 
time, she stated that she was cutting a pineapple when she 
accidentally cut herself.  The diagnosis was of a right third 
fingertip laceration.  The records show that in October 1988 
and in November 1990, the appellant was diagnosed with acne 
vulgaris.  

Medical treatment records from the Brooke Army Medical 
Center, dated in April 1995, show treatment for unrelated 
disorders.  

Private medical records from W.L., M.D., from June 1995 to 
July 1996, show that the appellant was hospitalized in June 
1994.  At that time, it was noted that the events leading up 
to the appellant's hospitalization, based on admitting 
justification criteria from Bexas County, had to do with her 
discharging a fire arm in her home and being picked up by the 
police after she called them herself because she thought her 
husband was hiding heroin in her home.  The appellant denied 
any suicidal or hallucinatory type behavior.  Upon her 
admission, her presumptive diagnoses included the following: 
(Axis I) psychosis, not otherwise specified, and a history of 
substance abuse, (Axis IV) severe, and (Axis V) GAF score of 
24, with the highest GAF score during the past year of 42.  
According to the records, the appellant was subsequently 
discharged in July 1994 and at that time, she was diagnosed 
with a delusional paranoia disorder, with psychosis.  

In June 1995, the RO received outpatient treatment records 
from the San Antonio VAMC, from July 1994 to May 1995.  The 
records reflect that in July 1994 and in August 1994, the 
appellant underwent psychological testing after she presented 
herself with manic and depressive symptoms.  At that time, 
she gave a history of drug abuse.  The appellant stated that 
the police had abused her, and she emphasized a special 
relationship with notable military officers.  Following the 
psychological testing, the examining physician stated that 
the appellant's reality testing was impaired.  According to 
the examiner, the appellant saw the world in her own way, at 
times distorting reality and at other times perceiving the 
world in her own unconventional manner.  Thought processes 
were disturbed, especially by thoughts of persecution and 
other paranoid content.  In summary, the examiner stated that 
psychotic delusions were present, and that it was unclear as 
to whether those arose from a delusional disorder or a 
cocaine-induced psychotic disorder.  According to the 
examiner, paranoid and anti-social personality traits were 
also present. 

The San Antonio VAMC records further show that the appellant 
was hospitalized from January 23, 1995 to January 26, 1995.  
Upon her admission, the appellant stated that she needed 
medication for her nerves and that she also needed to 
straighten out her life.  The appellant indicated that 
although she had been sober for the past 10 years, two months 
ago, she had started drinking due to the large amount of 
stress in her life.  According to the appellant, her husband 
abused her and she suspected him of bringing people into the 
house while she was sleeping.  The appellant admitted to 
using cocaine the day prior to admission.  Upon physical 
examination of the appellant's extremities, she had a normal 
range of motion, with good strength equally in upper and 
lower extremities.  Upon mental status evaluation, there was 
no increased or decreased psychomotor activity and no 
disturbances in behavior or speech.  The appellant's mood was 
euthymic, with appropriate affect.  The appellant underwent 
therapy during her hospitalization.  Upon her discharge, she 
was diagnosed with the following: (Axis I) adjustment 
disorder and substance abuse, (Axis II) psychosocial 
personality traits, (Axis IV) moderate, and (Axis V) GAF 
score of 70.  

In a March 1999 decision from the Social Security 
Administration (SSA), the SSA determined that the appellant 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant had been diagnosed with 
paranoid schizophrenia and other psychotic disorders.  




II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
service connection for PTSD, bilateral arm fractures, to 
include arthritis of the arms, arthritis of both hands, a 
dermatologic condition, to include hair loss, a right knee 
disability, and vision impairment, are well-grounded; that 
is, a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§  1131; 38 C.F.R. § 3.303.  In addition, if a condition 
noted during service is not noted to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b) 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) ( citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

To summarize, the appellant contends, in essence, that while 
she was in the military, she was threatened with a knife.  
The appellant states that following that incident, she 
developed PTSD.  She further maintains that during service, 
she was treated for bilateral arm fractures, to include 
arthritis of the arms, arthritis of both hands, a 
dermatologic condition, to include hair loss, a right knee 
disability, and vision impairment.  According to the 
appellant, at present, she continues to suffer from the above 
disabilities.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, her 
opinion that her claimed PTSD, bilateral arm fractures, to 
include arthritis of the arms, arthritis of both hands, 
dermatologic condition, to include hair loss, right knee 
disability, and vision impairment, are all related to service 
is not competent evidence.  


PTSD

In regards to the appellant's claim for service connection 
for PTSD, there is no competent medical evidence showing a 
current medical diagnosis of PTSD, nor has it been reported 
that such evidence exists so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  The appellant's service medical 
records are negative for any complaints or findings of any 
psychiatric disorder, including PTSD.  In addition, although 
in the appellant's May 1984 separation examination, in 
response to the question as to whether the appellant had ever 
had or if she currently had nervous trouble of any sort, or 
depression or excessive worry, the appellant responded 
"yes," the Board notes that the appellant also stated that 
she could not elaborate on her complaints.  In addition, the 
appellant was clinically evaluated as normal for psychiatric 
purposes.  The Board further notes that while the evidence of 
record shows intermittent post-service treatment for numerous 
psychiatric disorders, including psychosis, schizoaffective 
disorder, paranoid schizophrenia, and adjustment disorder, 
the evidence of record is negative for any complaints or 
findings of PTSD.  Because the appellant has not presented 
competent medical evidence of the current existence of PTSD, 
this claim must be denied as not well grounded.  In the 
absence of proof of a disability, there can be no valid 
claim.  Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Here, the question as to whether the appellant 
currently has PTSD necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of PTSD, the claim must be denied as not well 
grounded.    


Residuals of Bilateral Arm Fractures, to 
Include Arthritis of the Arms, and 
Arthritis of Both Hands

In regards to the appellant's claims for service connection 
for the residuals of bilateral arm fractures, to include 
arthritis of the arms, and arthritis of both hands, the Board 
once again observes that there is no competent medical 
evidence showing current diagnoses of the above disorders.  
In this regard, the Board notes that although the appellant's 
service medical records show that the appellant received 
treatment for a left wrist sprain, left hand pain, and right 
little finger pain, the records are negative for any 
complaints or findings of bilateral arm fractures, to include 
arthritis of the arms, and/or arthritis of both hands.  In 
addition, in the appellant's May 1984 separation examination, 
although the appellant noted that she had had arthritis, she 
also stated that she could not elaborate on her problems.  
The Board further notes that the appellant denied ever having 
any swollen or painful joints, broken bones, bone joint, or 
other deformity, and/or loss of finger or toe.  Moreover, the 
appellant's upper extremities were clinically evaluated as 
normal.  

The Board notes that according to the VA outpatient treatment 
records, in May 1987, the appellant was treated after 
complaining that she had recently suffered a left arm trauma.  
At that time, the physical examination showed that there was 
tenderness at the dorsal elbow.  The appellant's hands and 
fingers were "ok."  The diagnosis was of a sprain/contusion 
of the left elbow.  In addition, the records also reflect 
that in September 1988, the appellant was treated after 
complaining that she had recently cut her third digit of her 
right hand while cutting a pineapple.  At that time, the 
diagnosis was of a right third fingertip laceration.  The 
Board further observes that during the appellant's 
hospitalization, from July to August 1994, she underwent a 
physical examination which showed that she had decreased 
range of motion and strength in the left shoulder.  Range of 
motion and strength in the right arm, left wrist, and left 
hand was normal.  Additionally, x-rays of her digits were 
negative.  

In light of the above, because the appellant has not 
presented competent medical evidence of the current existence 
of any residuals of bilateral arm fractures, to include 
arthritis of the arms, and/or arthritis of both hands, these 
claims must be denied as not well grounded.  As previously 
stated, in the absence of proof of a disability, there can be 
no valid claim.  Caluza, 7 Vet. App. at 498; Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 141.  Here the question 
as to whether the appellant currently has any residuals of 
bilateral arm fractures, to include arthritis of the arms, 
and/or arthritis of both hands, necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing current diagnoses of any residuals of bilateral arm 
fractures, to include arthritis of the arms, and/or arthritis 
of both hand, these claims must be denied as not well 
grounded.  


A Dermatologic Condition, to Include Hair 
Loss, and a Right Knee Disability

In regards to the appellant's claim for service connection 
for a dermatologic condition, to include hair loss, the Board 
notes that the appellant's service medical records are 
negative for any complaints or findings of a dermatologic 
condition, to include hair loss.  In addition, in the 
appellant's separation examination, dated in May 1984, in 
response to the question as to whether the appellant had ever 
had or if she currently had any skin diseases, the appellant 
responded "no."  The Board further observes that the 
appellant's skin was clinically evaluated as normal.  
Moreover, the Board notes that although current records show 
that the appellant has acne vulgaris, the records do not show 
a nexus between the appellant's current dermatologic 
condition, namely acne vulgaris, and any disease or injury in 
service.  The Board notes that the VA outpatient treatment 
records, from August 1984 to September 1991, show that in 
February 1985, the appellant was diagnosed with dry skin.  
The records further reflect that in October 1988 and in 
November 1990, the appellant was diagnosed with acne 
vulgaris.  Additionally, in regards to the appellant's 
claimed hair loss, the Board notes that there is no competent 
medical evidence showing that the appellant currently suffers 
from hair loss.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  Therefore, in 
light of the above, as no competent medical evidence is of 
record showing a nexus between a current dermatologic 
condition, including acne vulgaris, and service, and there is 
also no evidence showing that the appellant currently suffers 
from hair loss, the appellant's claim for service connection 
for a dermatologic condition, to include hair loss, must be 
denied.  

In regards to the appellant's claim for service connection 
for a right knee disability, the Board notes that the 
appellant's service medical records show that in June 1985, 
the appellant was treated after complaining of soreness in 
both of her knees.  Following a physical examination, she was 
diagnosed with bilateral knee bruises.  The remaining records 
are negative for any complaints or findings of a right knee 
disorder.  In addition, although in the appellant's May 1984 
separation examination, in response to the question as to 
whether the appellant had ever had or if she currently had 
arthritis, rheumatism, bursitis, or a "trick" or locked 
knee, she responded "yes," the Board observes that the 
appellant also stated that she could not elaborate on her 
complaints.  The Board further notes that while the appellant 
stated that her knee jumped out of place, she also denied any 
history of a knee injury.  Additionally, in response to the 
question as to whether the appellant had ever had or if she 
currently had any swollen or painful joints, broken bones, 
bone, joint, and/or other deformity, the appellant responded 
"no."  Moreover, the appellant's lower extremities were 
clinically evaluated as normal.  

The first post-service medical evidence of a right knee 
disability is in October 1984, approximately four months 
after the appellant's separation from the military.  However, 
the Board notes that according to the VA outpatient treatment 
records, in October 1984, the appellant sought treatment 
after complaining that she had recently fallen and injured 
her right leg.  At that time, an x-ray of the appellant's 
right knee was interpreted as showing no significant 
abnormalities.  The diagnosis was of a sprained right knee.  
In addition, the Hospital Summary from the San Antonio VAMC 
shows that during the appellant's hospitalization, from July 
to August 1994, she underwent a physical examination.  At 
that time, she complained of right knee pain.  The physical 
examination showed that there was decreased range of motion 
in the right knee, and there was effusion of the right knee, 
with no cyanosis, clubbing, or edema.  Moreover, x-rays of 
the appellant's right knee were negative.  

While the above evidence shows that the appellant essentially 
has a current right knee disability, there is no credible 
medical evidence which shows that the appellant's right knee 
disability is related to service.  Moreover, the only 
evidence presented by the appellant that tends to show a 
connection between her current right knee disability and her 
in-service treatment for a right knee bruise, is her own 
statements.  While her statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for a right knee disability must be denied. 


Vision Impairment

In order to establish entitlement to service connection, 
there must be evidence of a disability resulting from 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(1999).  In the instant case, the appellant contends, in 
essence, that her current impaired vision originated while 
she was in the military.  However, the Board notes that 
defective vision, that is, refractive error of the eye, is 
not a disease or injury within the meaning of applicable VA 
statutes and regulations.  38 C.F.R. § 3.303(c) (1999); see 
also 38 C.F.R. § 4.9 (1999).  Service connection may not be 
granted for congenital or developmental defects such as 
refractive error of the eye as a matter or law.  38 C.F.R. § 
3.303(c) (1999); Sabonis, 6 Vet. App. at 426, 430 (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  In addition, the Board notes that there is no 
competent medical evidence of record which shows that the 
appellant has been currently diagnosed with defective vision.  
The Board observes that according to VA outpatient treatment 
records, in September 1984, the appellant was treated after 
complaining of a left eye irritation.  At that time, the 
appellant's vision was 20/20 in her right eye and 20/20 in 
her left eye.  The Board further observes that during the 
appellant's hospitalization, from July to August 1994, it was 
noted that her visual acuity was 20/20 bilaterally.  However, 
even accepting as true the appellant's contention that she 
currently suffers from defective vision, it is nevertheless 
the Board's determination that impaired vision, that is, 
refractive error of the eye, must be denied as a matter of 
law.  See Parker v. Derwinski, 1 Vet. App. 522 (1991); 
McNeely v. Principi, 3 Vet. App. 357 (1992).

The Board recognizes that in regards to the appellant's 
claims for service connection for PTSD, the residuals of 
bilateral arm fractures, to include arthritis of the arms, 
arthritis of both hands, a dermatologic condition, to include 
hair loss, and a right knee disability, these claims are 
being disposed of in a manner that differs from that used by 
the RO.  The RO denied the appellant's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette, 8 
Vet. App. at 77-78.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for the residuals of 
bilateral arm fractures, to include arthritis of the arms, is 
denied.    

Entitlement to service connection for arthritis of both hands 
is denied.  

Entitlement to service connection for a dermatologic 
condition, to include hair loss, is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for vision impairment is 
denied.  


REMAND

In a February 1995 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
mental disorder.  Thereafter, the appellant was notified of 
this decision and of her appellate rights.  In March 1995, 
the appellant submitted a correspondence and at that time, 
she indicated that she disagreed with the February 1995 
rating decision.  In the March 1995 statement, the appellant 
specifically stated that she had received in-service and 
post-service treatment for a mental disorder.  

In light of the above, the Board determines that the March 
1995 correspondence can be reasonably construed as a valid 
NOD with respect to the February 1995 rating action which 
denied the appellant's claim for service connection for a 
mental disorder.  Therefore, the claim of entitlement to 
service connection for a mental disorder has been placed in 
appellate status by the filing of a timely NOD, and; hence, 
the Board must remand the claim to the RO for appropriate 
procedural compliance, specifically the issuance of a 
Statement of the Case (SOC) as to that claim.  See Fenderson 
v. West, 12 Vet. App. 119, 132 (1999) (citing Holland v. 
Gober, 10 Vet. App. 433, 436 (1997) (per curiam order) 
(remanding matter when the VA failed to issue SOC after 
claimant filed timely NOD); see also AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The remanding of the issue of entitlement to service 
connection for a mental disorder must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1994).  The RO should return the 
above-noted issue to the Board only if the appellant perfects 
her appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

In light of the above, the case is REMANDED to the RO for 
action as follows:

The RO should issue a Statement of the 
Case pertaining to the issue of 
entitlement to service connection for a 
mental disorder.  The appellant should be 
apprised of the procedural requirements 
for submitting a timely substantive 
appeal as to this claim.  

The appeal, as to the claim of entitlement to service 
connection for a mental disorder, will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  The 
purpose of this remand is to afford the appellant due process 
of law with respect to this claim.  No inference should be 
drawn regarding the merits of the claim, and no action is 
required of the appellant until she is further notified.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 


